79 So.3d 77 (2011)
Dwayne L. STANELY, Appellant,
v.
STATE of Florida, Appellee.
No. 5D11-740.
District Court of Appeal of Florida, Fifth District.
December 27, 2011.
Rehearing and Rehearing En Banc Denied February 14, 2012.
Dwayne L. Stanely, Daytona Beach, pro se.
Pamela Jo Bondi, Attorney General, Tallahassee, and Kristen L. Davenport, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Denson v. State, 775 So.2d 288, 289 (Fla.2000) (extraordinary writ petition cannot be used to litigate or relitigate issues that were or could have been raised on direct appeal or in prior postconviction proceedings).
EVANDER, COHEN and JACOBUS, JJ., concur.